
	

115 SRES 155 IS: Expressing the sense of the Senate that the United States should work in cooperation with the international community and continue to exercise global leadership to address the causes and effects of climate change, and for other purposes.
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 155
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2017
			Mr. Cardin (for himself, Mr. Menendez, Mrs. Shaheen, Mr. Coons, Mr. Udall, Mr. Murphy, Mr. Kaine, Mr. Markey, Mr. Merkley, and Mr. Booker) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the United States should work in cooperation with the
			 international community and continue to exercise global leadership to
			 address the causes and effects of
			 climate change, and for other purposes.
	
	
 Whereas the consensus among climatologists and scientists studying the effects of atmospheric change, including the Intergovernmental Panel on Climate Change, the National Academy of Science, the United States Geological Survey, the National Oceanic and Atmospheric Administration, the National Aeronautics and Space Administration, and other agencies within the United States Global Change Research Program, have determined that the impact of climate change will include widespread effects on health and welfare, including increased outbreaks from waterborne diseases, more droughts, diminished agricultural production, severe storms and floods, heat waves, wildfires, and a substantial rise in global sea levels;
 Whereas the objective of the 1992 United Nations Framework Convention on Climate Change (UNFCCC) is to stabilize greenhouse gas concentrations in the atmosphere at a level that will prevent dangerous human interference with the climate system;
 Whereas, under the UNFCCC, the United States is obligated to report its progress on reducing emissions;
 Whereas the Senate provided its advice and consent to the UNFCCC by division, with two-thirds of Senators present voting in the affirmative, on October 7, 1992;
 Whereas, in 2011, at the 17th Conference of the Parties (COP 17) to the UNFCCC in Durban, South Africa, parties agreed to negotiate an agreement by the end of 2015 to reduce emissions in the post-2020 period;
 Whereas the UNFCCC calls on parties to submit intended nationally determined contributions outlining voluntary individual targets for emissions reductions by the time parties convened in Paris on November 30, 2015, for the 21st Conference of the Parties (COP 21) to the UNFCCC;
 Whereas, prior to completing the multilateral Paris Agreement on international cooperation to address climate change, done at Paris December 12, 2015, 187 nations, representing more than 97 percent of global greenhouse gas emissions, voluntarily submitted nationally determined goals and plans to reduce their greenhouse gas pollution;
 Whereas independent analyses by the National Oceanic and Atmospheric Administration and the National Aeronautics and Space Administration confirmed that 2016 was the warmest year on record, making 2015 the second warmest year on record and 2014 the third warmest year on record, continuing a 35 year-long warming trend with 16 of the 17 warmest years on record occurring since 2001;
 Whereas the United States-China Joint Announcement on Climate Change of November 2014 included a United States goal to reduce its emissions by 26–28 percent below 2005 levels by 2025 and a Chinese goal to peak emissions output by 2030 and increase the use of non-fossil fuels to 20 percent of its overall energy portfolio by 2030;
 Whereas, under the United States-India Joint Announcement on Climate and Clean Energy of January 2015, the two countries pledged to increase cooperation on clean energy financing and development and India committed to phase out use of hydrofluorocarbons and increase promotion of energy efficiency tools and reaffirmed its commitment to add 100 gigawatts of solar capacity by 2022;
 Whereas small island states, whose people are among the most vulnerable to climate change, are threatened with partial or virtually total inundation by imminent rises in sea level and increased intensity and frequency of storms;
 Whereas global greenhouse gas emissions have remained level for the past three years, even while global Gross Domestic Product (GDP) has grown;
 Whereas United States international leadership on the global stage throughout the United Nations Framework Convention on Climate Change’s 21st Conference of Parties process resulted in unprecedented international cooperation and engagement on the development of the Paris Agreement;
 Whereas the Paris Agreement received consensus approval from the more than 190 delegates to the United Nations Framework Convention on Climate Change’s 21st Conference of Parties;
 Whereas the Paris Agreement reached its thresholds for entry into force faster than any other multilateral international agreement of comparable size and scope;
 Whereas, as of the date of introduction of this resolution, 127 of the 197 parties to the Paris Agreement, representing 81.4 percent of global greenhouse gas emissions, have officially joined the agreement, demonstrating the urgency and importance the global community places on addressing climate change;
 Whereas the cost of inaction on climate change will have devastating impacts to the United States economy, costing billions of dollars in lost GDP;
 Whereas extreme weather, intensified by climate change, has already cost United States taxpayers billions of dollars each year in recovery efforts, and will continue to increase if climate change is left unaddressed;
 Whereas decreased GDP and increased costs of infrastructure repairs and other recovery efforts will significantly increase budget deficits and undermine the fiscal stability of the United States;
 Whereas climate change will have devastating public health implications, including increased rates of asthma and other respiratory diseases, especially in vulnerable populations like children and low-income communities, the spread of infectious diseases, risks to food and water supplies, and increased premature deaths;
 Whereas the emissions reductions pledged by the United States under the Paris Agreement may save nearly 300,000 lives in the United States by 2030 as a result of positive health outcomes corresponding to lower air pollution;
 Whereas studies conducted by the NASA Earth Observatory determined that as the oceans have warmed, polar ice has melted and porous landmasses have subsided, global mean sea level has risen by 8 inches (20 centimeters) since 1870, and the rate of sea level rise is faster now than at any time in the past 2,000 years, having doubled in the past two decades, putting 55 to 60 percent of United States citizens who live in counties touching the Atlantic or Pacific Ocean, the Gulf of Mexico, or the Great Lakes at risk from the effects of sea level rise;
 Whereas the Department of Defense has identified climate change as a threat multiplier that will increase global instability and conflict with the potential to increase terrorism; Whereas the 2014 Quadrennial Defense Review states that [t]he impacts of climate change may increase the frequency, scale, and complexity of future missions, including defense support to civil authorities, while at the same time undermining the capacity of our domestic installations to support training activities, and notes that—
 (1)climate change may exacerbate water scarcity and lead to sharp increases in food costs; (2)the pressures caused by climate change will influence resource competition while placing additional burdens on economies, societies, and governance institutions around the world; and
 (3)these effects are threat multipliers that will aggravate stressors abroad such as poverty, environmental degradation, political instability, and social tensions—conditions that can enable terrorist activity and other forms of violence;
 Whereas the Department of Defense report, National Security Implications of Climate-Related Risks and a Changing Climate—
 (1)states that global climate change will have wide-ranging implications for United States national security interests over the foreseeable future because it will aggravate existing problems, such as poverty, social tensions, environmental degradation, ineffectual leadership, and weak political institutions, that threaten domestic stability in a number of countries; and
 (2)identifies four general areas of climate-related risks: persistently recurring conditions such as flooding, drought, and higher temperatures; more frequent and more severe extreme weather events; sea level rise and temperature changes; and decreases in Arctic ice cover, type, and thickness;
 Whereas the Director of National Intelligence’s 2017 Global Trends Report determined that— (1)changes in the climate will produce more extreme weather events and put greater stress on humans and critical systems, including oceans, freshwater, and biodiversity;
 (2)these changes, in turn, will have direct and indirect social, economic, political, and security effects; and
 (3)extreme weather can trigger crop failures, wild­fires, energy blackouts, infrastructure breakdown, supply chain breakdowns, migration, and infectious disease outbreaks, and will be more pronounced as people concentrate in climate vulnerable locations, such as cities, coastal areas, and water-stressed regions;
 Whereas the Department of Agriculture has determined that climate change is likely to diminish continued progress on global food security through production disruptions that lead to local availability limitations and price increases, interrupted transport conduits, and diminished food safety, among other causes;
 Whereas, according to the World Bank, 1,600,000,000 people currently live in countries and regions with absolute water scarcity and the number is expected to rise to 2,800,000,000 people by 2025 due to the effects of climate change;
 Whereas the transition to a clean energy economy is feasible with existing technology; Whereas the transition to clean energy will create millions of jobs;
 Whereas the transition to clean energy will increase United States GDP and increase household income;
 Whereas the transition to clean energy will save billions of dollars in avoided health costs; Whereas the transition to clean energy will save lives and improve public health;
 Whereas the transition to clean energy will lower energy costs for businesses and consumers; Whereas the transition to clean energy will unlock billions of dollars in private investment; and
 Whereas, more than half of all electrical generating capacity added in the world last year was renewable: Now, therefore, be it
	
 That it is the sense of the Senate that the United States should— (1)work in cooperation with the international community and continue to exercise global leadership in our shared responsibilities, including holding parties accountable for meeting their commitments, and address the causes and effects of climate change;
 (2)remain party to the Paris Agreement and the UNFCCC; (3)continue demonstrating strong leadership in implementing the Paris Agreement;
 (4)ensure that the development of the policies and procedures prescribed by the Paris Agreement achieve maximum benefits for the United States; and
 (5)implement its commitments under the Paris Agreement and the UNFCCC.  